UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ───── FORM 10-K ───── XANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50576 ───── CITIZENS BANCORP OF VIRGINIA, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 20-0469337 (I.R.S. Employer Identification No.) 126 South Main Street Blackstone, VA23824 (434) 292-7221 (Address and telephone number of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.50 Par Value ───── Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filero Non-accelerated fileroSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x The aggregate market value of voting stock held by non-affiliates was $26,964,379 on June 30, 2009. The number of outstanding shares of Common Stock as of the latest practicable date was 2,365,239 as of March 15, 2010. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement to be distributed to shareholders for the 2010 Annual Meeting of Shareholders are incorporated by reference into Part III of this Form 10-K. TABLE OF CONTENTS PART I Page ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 11 ITEM 1B. UNRESOLVED STAFF COMMENTS 14 ITEM 2. PROPERTIES 14 ITEM 3. LEGAL PROCEEDINGS 14 ITEM 4. RESERVED 14 PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 15 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 17 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 42 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 42 ITEM 9A. CONTROLS AND PROCEDURES 42 ITEM 9B. OTHER INFORMATION 43 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 43 ITEM 11. EXECUTIVE COMPENSATION 43 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 43 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 43 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 44 PART I ITEM 1.BUSINESS General Citizens Bancorp of Virginia, Inc. (the Company) is a one-bank holding company formed on December 18, 2003 headquartered in Blackstone, Virginia.The Company is the sole shareholder of its only subsidiary, Citizens Bank and Trust Company (the Bank).The Bank conducts and transacts the general business of a commercial bank as authorized by the banking laws of the Commonwealth of Virginia and the rules and regulations of the Federal Reserve System.The Bank was incorporated in 1873 under the laws of Virginia.Deposits are insured by the Federal Deposit Insurance Corporation.In September 1995, the Bank became a member of the Federal Home Loan Bank of Atlanta. The Company’s primary activity is retail and commercial banking through its sole subsidiary - the Bank.Financial services include commercial and consumer demand and time deposit accounts, real estate, commercial and consumer loans, online internet banking, 24-hour ATM network, brokerage services, safe deposit boxes, wire transfer services and other miscellaneous services incidental to the operation of a commercial bank.The Bank also acts as an agent for Visa.The Bank is authorized to have a trust department, but does not offer trust services.The Bank’s primary trade areas are served by its 11 banking offices located in the counties of Nottoway, Amelia, Prince Edward, Chesterfield, the City of Colonial Heights, and the Town of South Hill, Virginia. The Company’s primary revenue comes from retail banking in the form of interest income received on loans and investments.This income is partially offset by the Company’s interest expense on deposits and borrowed funds, resulting in net interest income.The Company’s earnings also come from noninterest income in the form of deposit fees, gains on the sale of loans and investments, ATM fees, Bank-owned Life Insurance, and other financial services.The Company’s combined noninterest income and net interest income are offset by the Company’s noninterest expense which includes employee compensation and benefits, occupancy, equipment and other operating expenses. The Bank holds a 0.352% ownership in Infinex Investments, Inc., which delivers investment services to customers through the use of a dual-employee broker.The Bank also holds an 8.75% ownership interest in Bankers Title, LLC, which is a provider of title insurance.The Company has an ownership interest of 1.60% in CBB Financial Corp. whose sole subsidiary is Community Bankers’ Bank, a provider of correspondent banking services exclusively to financial institutions.The financial position and operating results of these investments are not significant to the Company as a whole and are not considered principal activities of the Company. The Company maintains an internet website at www.cbtva.com which contains information relating to the business.The Company makes available free of charge through its website its Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K as soon as possible after such forms have been filed with the Securities and Exchange Commission.Copies of the Company’s Audit Committee Charter, Nominating Committee Charter and Code of Conduct are available upon written request to: Corporate Secretary, Citizens Bancorp of Virginia, Inc., 126 South Main Street, Blackstone, Virginia, 23824. Employees As of December 31, 2009, the Company and the Bank employed 111 full-time equivalent employees.The Company’s success is highly dependent on its ability to attract and retain qualified employees.Competition in the industry is intense for employees; however, the Company believes it has been successful in recruiting qualified employees and believes relations with its employees are excellent. 1 Competition The Bank competes for business with numerous other financial institutions including large national and regional banks, credit unions, other community banks, mutual funds, brokerage firms and insurance companies offering deposit products.Some of these firms do not have a physical presence in our markets, but offer their products through local third party representatives or via the Internet.Factors such as interest rates offered for loan and deposit products, the number and location of branches, and the reputation of the Bank affect the competition for deposits and loans.The Bank’s marketing and business development efforts are concentrated on developing long-term customer relationships, and building customer loyalty by providing loan and deposit products and financial services that meet our customers’ needs.The Bank targets individual retail and small-to-medium size commercial customers. The Bank’s trade areas include the counties of Amelia, Brunswick, Buckingham, Charlotte, Chesterfield, Cumberland, Dinwiddie, Lunenburg, Mecklenburg, Nottoway, Prince Edward, the cities of Colonial Heights and Petersburg, and the Town of South Hill.The following data reflects the Bank’s market share in its primary market places at June 30, 2009, according to information obtained from the FDIC website.In Amelia County, the Bank held 28.27% of the market share, in Nottoway County, 58.84%, in Prince Edward County, 12.78%, in the City of Colonial Heights, 1.29%, in Mecklenburg County, 1.00% and in Chesterfield County, 0.07%. Credit Policies and Loan Activities The Bank offers a full range of short to medium term commercial and consumer loans. Commercial loans include both secured and unsecured loans for working capital (including inventory and receivables), business expansion (including acquisition of real estate and improvements) and purchase of equipment and machinery. Consumer loans may include secured and unsecured loans for financing automobiles, home improvements, education and personal investments.The Bank provides a wide range of real estate-secured loans and mortgages for businesses and consumers. Lending activities are subject to a variety of lending limits imposed by state law. While differing limits apply in certain circumstances based on the type of loan or the nature of the borrower (including the borrower’s relationship to the Bank), in general the Bank is subject to a loan-to-one borrower limit of an amount equal to 15% of its capital and surplus. The Bank voluntarily may choose to impose a policy limit on loans to a single borrower that is less than the legal lending limit. The Bank obtains commercial and personal loans through direct solicitation of business owners and customers.Completed commercial loan applications are reviewed by loan officers.As part of the application process, information is obtained concerning the income, financial condition, employment and credit history of the applicant.For commercial lending, information is also obtained concerning an entity’s cash flow after debt service.Loan quality is analyzed based on the Bank’s experience and its credit underwriting guidelines which consider appraised value, market conditions, borrower strength, collateral value, and borrower’s ability to service the debt. Commercial Loans.The Bank makes commercial loans to qualified businesses in its market area.Commercial lending consists primarily of commercial and industrial loans to finance accounts receivable, inventory, property, plant and equipment.Commercial business loans generally have a higher degree of risk than residential mortgage loans, and this is usually reflected in having commensurately higher yields.Commercial business loans typically are made on the basis of the borrower’s ability to make repayment from cash flow from its business and are secured by business assets, such as commercial real estate, accounts receivable, equipment and inventory.As a result, the availability of funds for the repayment of commercial business loans may be substantially dependent on the success of the business itself. Further, the collateral for commercial business loans may depreciate over time and cannot be appraised with as much precision as residential real estate.To manage these risks, underwriting guidelines are required to secure commercial loans with both the assets of the borrowing business and 2 other additional collateral and guarantees that may be available.In addition, certain measures of the borrower are actively monitored, including advance rate, cash flow, collateral value and other appropriate credit factors. Residential Mortgage Loans.The Bank’s residential mortgage loan portfolio consists of residential first and second mortgage loans, residential construction loans and home equity lines of credit and term loans secured by first and second mortgages on the residences of borrowers for home improvements, education and other personal expenditures.Loans are made with a variety of terms, including fixed and floating or variable rates and a variety of maturities. Under current underwriting guidelines, residential mortgage loans generally are made on the basis of the borrower’s ability to make repayment from his/her employment and other income and are secured by real estate whose value tends to be readily ascertainable.These loans are made consistent with the Bank’s appraisal policies and real estate lending policies, which detail maximum loan-to-value ratios and maturities. Loans for owner-occupied property are generally made with a loan-to-value ratio of up to 85% for first liens.Higher loan-to-value ratios are allowed based on the borrower’s unusually strong general liquidity, net worth and cash flow.Combined loan-to-value ratios for home equity lines of credit generally do not exceed 90%.The Bank will originate and sell most fixed-rate, first mortgage loans to secondary market correspondent lenders.First mortgage loans are also originated for borrowers who meet the qualifications of the following lending programs: FHA, VA, USDA and the Virginia Housing and Development Authority. Construction Loans. Construction lending entails significant additional risks, compared to residential mortgage lending.Construction loans often involve larger loan balances concentrated with single borrowers or groups of related borrowers.Construction loans also involve additional risks attributable to the fact that loan funds are advanced upon the security of property under construction, which is of uncertain value prior to the completion of construction. Maturities for construction loans generally range from 4 to 12 months for residential property and from 6 to 18 months for non-residential and multi-family properties.Thus, it is more difficult to evaluate accurately the total loan funds required to complete a project and related loan-to-value ratios.To minimize the risks associated with construction lending, underwriting guidelines limit loan-to-value ratios for residential property to 85% and for non-residential property and multi-family properties to 80%, in addition to its usual credit analysis of its borrowers.Loan-to-value ratios described above are sufficient to compensate for fluctuations in the real estate market in order to minimize the risk of loss. Consumer Loans.The Bank’s consumer loans consist primarily of installment loans to individuals for personal, family and household purposes.The specific types of consumer loans that the Bank makes include home improvement loans, debt consolidation loans and general consumer lending.Consumer loans entail greater risk than residential mortgage loans do, particularly in the case of consumer loans that are unsecured, such as lines of credit, or secured by rapidly depreciable assets such as automobiles.In such cases, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance as a result of the greater likelihood of damage, loss or depreciation.The remaining deficiency often does not warrant further substantial collection efforts against the borrower.In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy. Furthermore, the application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans.Such loans may also give rise to claims and defenses by a consumer loan borrower against an assignee of such loan such as the bank, and a borrower may be able to assert against such assignee claims and defenses that it has against the seller of the underlying collateral. The Bank’s underwriting policy for consumer loans is to accept moderate risk while minimizing losses, primarily through a careful analysis of the borrower.In evaluating consumer loans, lending officers are required to review the borrower’s level and stability of income, past credit history and the impact of these factors on the ability of the borrower to repay the loan in a timely manner.In addition, an appropriate margin between the loan amount and collateral value is maintained. 3 Supervision and Regulation of Banking Activities General The supervision and regulation of bank holding companies and their subsidiaries is intended primarily for the protection of depositors, the FDIC’s deposit insurance fund and the banking system as a whole, and not necessarily for the protection of shareholders or creditors of bank holding companies. Bank regulatory agencies have broad enforcement power over bank holding companies and banks, including the power to impose substantial fines, operational restrictions and other penalties for violations of laws and regulations.Management believes the Company is in compliance in all material respects with these laws and regulations. Changes in the laws, regulations or policies that impact the Company cannot necessarily be predicted, but they may have a material effect on the business and earnings of the Company. The following summary briefly describes the more significant provisions of applicable federal and state laws and certain regulations and the potential impact of such provisions on the Company and the Bank. This summary is not complete, and we refer you to the particular statutory or regulatory provisions or proposals for more information. Regulations affecting the Company Citizens Bancorp of Virginia, Inc. is incorporated under the laws of the Commonwealth of Virginia as a bank holding company, the Company is subject to the Bank Holding Company Act of 1956, as amended (the "BHC Act"), and is required to file annual reports and such additional information as may be required by the Federal Reserve Board (the "FRB") pursuant to the BHC Act. The FRB has the authority to examine the Company and the Bank.The BHC Act and other federal laws, of which some are discussed below, subject bank holding companies to restrictions on the types of activities in which they may engage, and to a range of supervisory requirements and activities, including regulatory enforcement actions for violations of laws and regulations. Federal Government Programs.The Company has not participated in the U.S. Treasury Department’s Capital Purchase Plan (CPP) that is part of the Emergency Economic Stabilization Act of 2008 (EESA), enacted October3, 2008.If an institution is approved to participate in the CPP, the Treasury acquires preferred stock and stock warrants in the institution in exchange for the capital infusion.The board of directors and management carefully considered all programs that have resulted from the ESSA and the guarantee programs sponsored by the FDIC. The Bank is a participant in the Transaction Account Guarantee Program, which provides full coverage for non-interest bearing transaction deposit accounts at FDIC-insured institutions and it has been extended an additional six months through June 30, 2010. With continuing legislative and governmental efforts in Washington, DC to address the current economic crisis, we cannot forecast how federal regulation of financial institutions may change in the future and what its resulting impact will be on the Company and the Bank. Regulatory Restrictions on Dividends.It is the policy of the Federal Reserve Board that bank holding companies should pay cash dividends on common stock only out of income available over the past year, and only if prospective earnings retention is consistent with the holding company's expected future needs and financial condition. The policy provides that bank holding companies should not maintain a level of cash dividends that undermines the bank holding company's ability to serve as a source of strength to its banking subsidiary. Under Federal Reserve Board policy, a bank holding company is expected to act as a source of financial strength to its banking subsidiary and commit resources to its support. The Company does not expect that these laws, regulations or policies will materially affect the ability of the Bank to pay dividends. Payment of dividends is at the discretion of the Company’s Board of Directors.The Company’s dividend policy limits payments to 60% or less of the trailing 12-month net 4 consolidated earnings. For the year ended December 31, 2009, the Company declared $1,616,509 in dividends payable to shareholders or 57.1% of trailing earnings. Securities and Exchange Commission.The Company must file annual, quarterly and other periodic reports with the Securities and Exchange Commission (the SEC).The Company is affected by the corporate responsibility and accounting reform legislation signed into law on July 30, 2002, known as the Sarbanes-Oxley Act of 2002 (the SOA), and the related rules and regulations. The SOA includes provisions that, among other things: (1) require that periodic reports containing financial statements that are filed with the SEC be accompanied by chief executive officer and chief financial officer certifications as to their accuracy and compliance with law; (2) prohibit public companies, with certain limited exceptions, from making personal loans to their directors or executive officers; (3)require chief executive officers and chief financial officers to forfeit bonuses and profits if company financial statements are restated due to misconduct; (4)require audit committees to pre-approve all audit and non-audit services provided by an issuer’s outside auditors, except for de minimis non-audit services; (5)protect employees of public companies who assist in investigations relating to violations of the federal securities laws from job discrimination, otherwise known as “whistleblower” policy and provisions; (6)require companies to disclose in plain English on a “rapid and current basis” material changes in their financial condition or operations, as well as certain other specified information; (7)require a public company’s Section16 insiders to make Form 4 filings with the SEC within two business days following the day on which purchases or sales of the company’s equity securities were made; and (8)increased penalties for existing crimes and created new criminal offenses.The Company has incurred additional expenses and we expect to continue to incur additional expenses in complying with the requirements of the SOA and related regulations adopted by the SEC and the Public Company Accounting Oversight Board.We anticipate that those expenses will not have a material effect on the Company’s results of operations or financial condition. The Company will not be required to comply with the Section 404(b) reporting requirements for auditor attestation for the year ending December 31, 2009. The Securities and Exchange Commission approved an extension of the Section 404(b) requirement for non-accelerated filers that would require an independent auditor attestation of the Company’s internal controls over financial reporting beginning with the year ending December 31, 2010. Safe and Sound Banking Practices.Bank holding companies are not permitted to engage in unsafe and unsound banking practices. The Federal Reserve Board's regulations, for example, generally require a holding company to give the Federal Reserve Board prior notice of any redemption or repurchase of its own equity securities, if the consideration to be paid, together with the consideration paid for any repurchases or redemptions in the preceding year, is equal to 10% or more of the company's consolidated net worth. The Federal Reserve Board has broad authority to prohibit activities of bank holding companies and their non-banking subsidiaries which represent unsafe and unsound banking practices or which constitute violations of laws or regulations, and can assess civil money penalties for certain activities conducted on a knowing and reckless basis, if those activities caused a substantial loss to a depository institution. The Board of Directors of the Company approved a stock repurchase program for the common stock of the Company on July 18, 2007.Further information on this program is found in Part 2, Item 5 of this report. Capital Adequacy Requirements.The Federal Reserve Board has adopted a system using risk-based capital guidelines to evaluate the capital adequacy of bank holding companies. Under the guidelines, specific categories of assets are assigned different risk weights, based generally on the perceived credit risk of the asset. These risk weights are multiplied by corresponding asset balances to determine a "risk-weighted" asset base. In addition to the risk-based capital guidelines, the Federal Reserve Board uses a leverage ratio as an additional tool to evaluate the capital adequacy of bank holding companies. Federal Reserve Board guidelines also provide that banking organizations experiencing internal growth or making acquisitions will be expected to maintain strong capital positions substantially above the minimum supervisory levels, without significant reliance on intangible assets.The 5 Federal regulatory agencies may take various corrective actions against any undercapitalized bank holding company or bank, and any bank that fails to submit a capital restoration plan or fails to implement a plan accepted by the regulators.These powers include, but are not limited to, requiring the institution to be recapitalized, prohibiting asset growth, restricting interest rates paid, requiring prior approval of capital distributions by any bank holding company that controls the institution, requiring divestiture by the institution of its subsidiaries or by the holding company of the institution itself, requiring new election of directors, and requiring the dismissal of directors and officers. The Company and the Bank presently maintain sufficient capital to remain in compliance with these capital requirements.See Note 17 to the Consolidated Financial Statements, which is incorporated as part of this report. Acquisitions by Bank Holding Companies.The Bank Holding Company Act requires every bank holding company to obtain the prior approval of the Federal Reserve Board before it may acquire all or substantially all of the assets of any bank, or ownership or control of any voting shares of any bank, if after such acquisition it would own or control, directly or indirectly, more than 5% of the voting shares of such bank. In approving bank acquisitions by bank holding companies, the Federal Reserve Board is required to consider the financial and managerial resources and future prospects of the bank holding company and the banks concerned, the convenience and needs of the communities to be served, and various competitive factors. Control Acquisitions.The Change in Bank Control Act prohibits a person or group of persons from acquiring "control" of a bank holding company unless the Federal Reserve Board has been notified and has not objected to the transaction. Under a rebuttable presumption established by the Federal Reserve Board, the acquisition of 10% or more of a class of voting stock of a bank holding company with a class of securities registered under Section 12 of the Exchange Act, would, under the circumstances set forth in the presumption, constitute acquisition of control of the Company. In addition, under the Bank Holding Company Act, any entity is required to obtain the approval of the Federal Reserve Board before acquiring 25% (5% in the case of an acquirer that is a bank holding company) or more of the Company's outstanding common stock, or otherwise obtaining control or a "controlling influence" over the Company. Regulations affecting the Bank Citizens Bank and Trust Company is incorporated under the laws of the Commonwealth of Virginia as a state-chartered commercial bank.The Bank is a wholly owned subsidiary of Citizens Bancorp of Virginia, Inc. and has been in continuous operation since August 23, 1873. Restrictions on Transactions with Affiliates and Insiders.Transactions between the Company and the Bank are subject to Section 23A of the Federal Reserve Act. In general, Section 23A imposes limits on the amount of such transactions, and also requires certain levels of collateral for loans to affiliated parties. It also limits the amount of advances to third parties which are collateralized by the securities or obligations of the Company or its subsidiaries. Affiliate transactions are also subject to Section 23B of the Federal Reserve Act which generally requires that certain transactions between the holding company and its affiliates be on terms substantially the same, or at least as favorable to the bank, as those prevailing at the time for comparable transactions with or involving other nonaffiliated persons. InsiderLoans.Restrictions on loans to directors, executive officers, principal shareholders and their related interests ("insiders") contained in the Federal Reserve Act and Regulation O applies to the Bank and the Company. These restrictions include limits on loans to one borrower and conditions that must be met before such a loan can be made. There is also an aggregate limitation on all loans to insiders and their related interests. These loans cannot exceed the institution's total unimpaired capital and surplus, and the FDIC may determine that a lesser amount is appropriate. Insiders are subject to enforcement actions for knowingly accepting loans in violation of applicable restrictions. Restrictions on Distribution of SubsidiaryBank Dividends and Assets.Dividends paid by the Bank have been the Company's primary source of funds utilized to pay shareholder cash dividends and are expected to be for the foreseeable future.Capital adequacy requirements serve to limit the amount of dividends that may be paid by the Bank.Under Federal law, the Bank cannot pay a dividend if, after 6 paying the dividend, it will be "undercapitalized."The FDIC may declare a dividend payment to be unsafe and unsound even though the Bank would continue to meet its capital requirements after the dividend. Because the Company is a legal entity separate and distinct from the Bank, the Company's right to participate in the distribution of assets of the Bank in the event of the Bank's liquidation or reorganization would be subject to the prior claims of the Bank's creditors.In the event of a liquidation or other resolution of an insured depository institution, the claims of depositors and other general or subordinated creditors are entitled to a priority of payment over the claims of holders of any obligation of the institution to its shareholders, including any depository bank holding company (such as the Company) or any shareholder or creditor thereof. The FDICReform Act of 2006.The FDIC Reform Act (Act) was signed into law in 2006. The Act modernizes and strengthens the federal deposit insurance system to make it more responsive to consumer needs and fairer to banks. It preserves the value of FDIC insurance by setting up a permanent system of inflation adjustments, authorizing the FDIC to increase coverage levels for inflation every five years and providing higher coverage for retirement accounts. It also smoothes out premium volatility in the old law by creating a range in which the fund reserve ratio can float; provides premium credits to banks (including the Bank) that built up the fund prior to 1997; and institutes a risk-based premium system. The new system sets a designated reserve ratio of 1.25%, and because the ratio was below this level in 2006, the FDIC assessed premiums in 2007. Since 2008, the Deposit Insurance Fund has suffered significant losses due to a higher number of bank failures.The FDIC imposed a special deposit insurance premium assessment on insured institutions payable on September 30, 2009.The Deposit Insurance Fund was nearly depleted prior to the imposition of this special fee and the FDIC did indicate the possibility of future “special assessments” if the high rate of bank failures persists.The Bank was assessed $137.5 thousand. Insurance of Deposit Accounts and Regulation by the FDIC.The EESA temporarily raised the basic limit on federal deposit insurance coverage from $100,000 to $250,000 per depositor. The original legislation provided that the basic deposit insurance limit will return to $100,000 after December31, 2009, however, on September 9, 2009, the FDIC Board of Directors approved a rule to extend the deposit insurance coverage increase through December 31, 2013. On October13, 2008, the FDIC adopted the Temporary Liquidity Guarantee Program (TLGP) because of disruptions in the credit market.The goal of the TLGP is to decrease the cost of bank funding so that bank lending to consumers and businesses will normalize. The TLGP is industry funded and does not rely on the DIF to achieve its goals.The final rule implementing the TLGP was approved by the FDIC Board of Directors on November21, 2008.The TLGP consists of two components: a temporary guarantee of newly-issued senior unsecured debt (Debt Guarantee Program) and a temporary unlimited guarantee of funds in noninterest-bearing transaction accounts at FDIC-insured institutions (Transaction Account Guarantee Program).The Bank is participating in the Transaction Account Guarantee Program until this program ends June 30, 2010. During 2009, the Bank exhausted the remaining premium credits of $35,612 it had received under the FDIC Reform Act of 2006.As a result of the credits being exhausted and the imposition of higher insurance premium rates, the Bank is expecting to pay significantly higher FDIC insurance cost in the foreseeable future than premiums paid prior to 2008, the amounts and timing of which are uncertain.On November 12, 2009, the FDIC adopted a final rule amending the deposit insurance assessment regulations that required insured depository institutions to prepay their quarterly risk-based assessments for the fourth quarter of 2009, and for all of 2010, 2011, and 2012, on December 30, 2009, along with each institution's risk-based assessment for the third quarter of 2009.The Bank’s prepaid assessment totaled $1.408 million. The FDIC is authorized to prohibit any DIF-insured institution from engaging in any activity that the FDIC determines by regulation or order to pose a serious threat to the deposit insurance fund.Also, the FDIC may initiate enforcement actions against banks, after first giving the institution’s primary regulatory authority an opportunity to take such action.The FDIC may terminate the deposit insurance of any depository institution if it determines, after a hearing, that the institution has engaged or is engaging in unsafe or unsound practices, is in an unsafe or unsound condition to continue operations, or has violated any applicable law, regulation, order or any condition imposed in writing by the FDIC.It also may suspend 7 deposit insurance temporarily during the hearing process for the permanent termination of insurance, if the institution has no tangible capital.If deposit insurance is terminated, the deposits at the institution at the time of termination, less subsequent withdrawals, shall continue to be insured for a period from six months to two years, as determined by the FDIC. The Company is not aware of any existing circumstances that could result in termination of any of the Bank’s deposit insurance. Examinations and Audits.The Federal Reserve Board and the Virginia State Corporation Commission’s Bureau of Financial Institutions periodically examine and evaluate the Bank. Based upon such examinations, the appropriate regulator may revalue the assets of the institution and require that it establish specific reserves to compensate for the difference between what the regulator determines the value to be and the carrying value of such assets. Capital AdequacyRequirements.Refer to “Capital Adequacy Requirements” under “The Company”, above. Community ReinvestmentAct.Under the Community Reinvestment Act and related regulations, depository institutions have an affirmative obligation to assist in meeting the credit needs of their market areas, including low and moderate-income areas, consistent with safe and sound banking practice.The Community Reinvestment Act requires the adoption by each institution of a Community Reinvestment Act statement for each of its market areas describing the depository institution’s efforts to assist in its community’s credit needs.Depository institutions are periodically examined for compliance with the Community Reinvestment Act and are periodically assigned ratings in this regard.Banking regulators consider a depository institution’s Community Reinvestment Act rating when reviewing applications to establish new branches, undertake new lines of business, and/or acquire part or all of another depository institution.An unsatisfactory rating can significantly delay or even prohibit regulatory approval of a proposed transaction by a bank holding company or its depository institution subsidiaries. Other Laws and Regulations Federal and state laws and regulations may significantly impact our operations.We operate in a highly regulated environment. Changes in federal, state and local laws and regulations affecting banking, consumer credit, bankruptcy, privacy, consumer protection or other matters could materially impact our performance. For example, anti-money laundering requirements under the Patriot Act are frequently revisited by the U.S.Congress and Executive Agencies and continue to be a key regulator focus. There has also been an increased focus on compliance with economic sanctions following the publication in September 2008 of Economic Enforcement Guidelines by the Office of Foreign Assets Control which were promulgated as a final rule in November 2009. Ensuring compliance with increasing regulatory requirements and initiatives could affect operational costs and negatively impact our overall results. The most significant of these regulations are discussed below. The Currency and Foreign Transactions Reporting Act.Also known as the Bank Secrecy Act (BSA), and its implementing regulation, 31 CFR 103, is a tool the U.S. government uses to fight drug trafficking, money laundering, and other crimes. Congress enacted the BSA to prevent banks and other financial service providers from being used as intermediaries for, or to hide the transfer or deposit of money derived from, criminal activity. The Federal Reserve Board monitors state member banks’ compliance with the BSA and 31 CFR 103. Since its passage, Congress has amended the BSA a number of times to enhance law enforcement effectiveness.The Anti-Drug Abuse Act of 1986, which included the Money Laundering Control Act of 1986 (MLCA), strengthened the government's ability to fight money laundering by making it a criminal activity.The Money Laundering Suppression Act of 1994 (Title IV of the Riegle-Neal Community Development and Regulatory Improvement Act of 1994) required regulators to develop enhanced examination procedures and increase examiner training to improve the identification of money laundering schemes in financial institutions. 8 Today more than 170 crimes are listed in the federal money laundering statutes.They range from drug trafficking, gunrunning, murder for hire, fraud, acts of terrorism, and the illegal use of a wetland.The list also includes certain foreign crimes.A financial institution must educate its employees, understand its customers and their businesses, and have systems and procedures in place to distinguish routine transactions from ones that rise to the level of suspicious activity.The reporting and record keeping requirements of the BSA regulations create a paper trail for law enforcement to investigate money laundering schemes and other illegal activities.This paper trail operates to deter illegal activity and provides a means to trace movements of money through the financial system. USA PATRIOT Act of 2001.This regulation was enacted in response to the terrorist attacks, which occurred on September 11, 2001.The USA PATRIOT Act is intended to strengthen U.S. law enforcement's and the intelligence communities' abilities to work cohesively to combat terrorism on a variety of fronts.The impact of the PATRIOT Act on financial institutions of all kinds is significant and wide ranging.The PATRIOT Act contains sweeping anti-money laundering and financial transparency laws and requires various regulations, including standards for verifying customer identification at account opening, and rules to promote cooperation among financial institutions, regulators, and law enforcement entities in identifying parties that may be involved in terrorism or money laundering. Financial Services Modernization Legislation.In November 1999, the Gramm-Leach-Bliley (GLB) Act of 1999 was enacted. The GLB Act repealed provisions of the Glass-Steagall Act which restricted the affiliation of Federal Reserve member banks with firms "engaged principally" in specified securities activities, and which restricted officer, director, or employee interlocks between a member bank and any company or person primarily engaged in specified securities activities. In addition, the GLB Act contained provisions that expressly preempt any state law restricting the establishment of financial affiliations, primarily related to insurance. The general effect of the law was to establish a comprehensive framework to permit affiliations among commercial banks, insurance companies, securities firms, and other financial service providers by revising and expanding the Bank Holding Company Act framework to permit a holding company to engage in a full range of financial activities through a new entity known as a financial holding company. The GLB Act contains extensive customer privacy protection provisions.Under these provisions, a financial institution must provide to its customers, both at the inception of the customer relationship and on an annual basis, the institution’s policies and procedures regarding the handling of customers’ nonpublic personal financial information.The law provides that, except for specific limited exceptions, an institution may not provide such personal information to unaffiliated third parties unless the institution discloses to the customer that such information may be so provided and the customer is given the opportunity to opt out of such disclosure.An institution may not disclose to a non-affiliated third party, other than to a consumer reporting agency, customer account numbers or other similar account identifiers for marketing purposes.The GLB Act also provides that the states may adopt customer privacy protections that are stricter than those contained in the Act. Fair and Accurate Credit Transactions Act ("FACT Act").The FACT Act includes many provisions concerning national credit reporting standards, and permits consumers, including the customers of the Company, to opt out of information sharing among affiliated companies for marketing purposes. The FACT Act also requires financial institutions, including banks, to notify their customers if they report negative information about them to credit bureaus or if the credit that is granted to them is on less favorable terms than generally available. Banks also must comply with guidelines established by their federal banking regulators to help detect identity theft. Check Clearing for the 21st Century Act ("Check 21 Act").This Act became effective in October 2004. The Check 21 Act creates a new negotiable instrument, called a "substitute check," which banks are required to accept as the legal equivalent of a paper check if it meets the requirements of the Check 21 Act.The Check 21 Act is designed to facilitate check truncation, to foster innovation in the check payment systems and to improve the payment system by shortening processing times and reducing the volume of paper. 9 Consumer Laws and Regulations.In addition to the laws and regulations discussed herein, the Bank is also subject to certain consumer laws and regulations that are designed to protect consumers in transactions with banks. These laws and regulations include, but are not limited to, the Truth in Lending Act, the Truth in Savings Act, the Electronic Funds Transfer Act, the Expedited Funds Availability Act, the Equal Credit Opportunity Act, the Fair Housing Act, the Home Mortgage Disclosure Act, the Real Estate Settlement Procedures Act, Federal Financial Privacy Laws, Interagency Guidelines Establishing Information Security Standards, and the Right to Financial Privacy Act. These laws and regulations regulate the manner in which financial institutions must deal with customers when taking deposits or making loans to such customers. Future Regulatory Uncertainty Federal regulation of financial institutions changes regularly and is the subject of constant legislative debate the Company cannot forecast how Federal regulation of financial institutions may change in the future and the potential impact to its operations.As a result of the global economic recession, Congress and the Administration have enacted and are considering enacting laws that incorporate significant regulatory changes upon the financial services industry.The Company fully expects that the financial institution industry will remain heavily regulated in the foreseeable future and those additional laws or regulations may be adopted further regulating specific banking practices. Availability of Information The Company electronically files quarterly (Form 10-Q) and annual (Form 10-K) reports and proxy statements with the Securities and Exchange Commission (SEC) on a regular basis. Other reports are filed when necessary in accordance with the Securities Exchange Act of 1934. The public may read and print any materials the Company files with the SEC at the SEC’s web site at http://www.sec.gov.In addition, any document filed by the Company with the SEC can be read and copied at the SEC’s public reference facilities at treet, N.E., Room 1580, Washington, D.C. 20549. Copies of documents can be obtained at prescribed rates by writing to the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 10 ITEM 1A.RISK FACTORS An investment in our common stock involves risks and you should not invest in our common stock unless you understand these risk factors and how it could impact the value of your investment.These risk factors may adversely affect the Company’s financial condition and future earnings.You should read this section together with the other information, including our consolidated financial statements and related notes to the consolidated financial statements. Asset Quality and Allowance for Loan Losses.A significant source of risk for the Company arises from the possibility that losses will be sustained because borrowers, guarantors and related parties may fail to perform in accordance with the terms of their loan agreements.Most loans originated by the Bank are secured, but some loans are unsecured depending on the nature of the loan.With respect to secured loans, the collateral securing the repayment of these loans includes a wide variety of real and personal property that may be insufficient to cover the obligations owed under such loans.Collateral values may be adversely affected by changes in prevailing economic, environmental and other conditions, including declines in the value of real estate, changes in interest rates, changes in monetary and fiscal policies of the Federal government, wide-spread disease, terrorist activity, environmental contamination and other external events.In addition, collateral appraisals that are out of date or that do not meet industry recognized standards may create the impression that a loan is adequately collateralized when in fact it is not. The Company has underwriting and credit monitoring procedures and policies, including the establishment and review of the allowance for loan losses and regular review of appraisals and borrower financial statements. Management has established policies to mitigate the risk of loss by assessing the likelihood of nonperformance and the value of available collateral, monitoring loan performance and diversifying the Company's credit portfolio. Such policies and procedures, however, may not prevent unexpected losses that could have a material adverse effect on the Company's business, financial condition, results of operations or liquidity. The allowance for loan losses is determined by analyzing historical loan losses, current trends in delinquencies and charge-offs, plans for problem loan resolution, the opinions of our regulators, changes in the size and composition of the loan portfolio and industry information.Also included in our estimates for loan losses are considerations with respect to the impact of economic events, the outcome of which are uncertain.Because any estimate of loan losses is necessarily subjective and the accuracy of any estimate depends on the outcome of future events, we face the risk that charge-offs in future periods will exceed our allowance for loan losses and that additional increases in the allowance for loan losses will be required.Additions to the allowance for loan losses would result in a decrease of our net income. Although we believe our allowance for loan losses is adequate to absorb probable losses in our loan portfolio, we cannot predict such losses or that our allowance will be adequate in the future.For a complete discussion on asset quality and the allowance for loan losses, see Part II, Item 7, “Critical Accounting Policies – Allowance for Loan Losses” and "Asset Quality" later in this Report. Interest Rate Risk.The Company's earnings depend largely on the relationship between the yield on earning assets, primarily loans and investments, and the cost of funds, primarily deposits and borrowings. This relationship, known as the interest rate spread, is subject to fluctuation and is affected by economic and competitive factors which influence interest rates, the volume and mix of interest-earning assets and interest-bearing liabilities, and the level of non-performing assets.The Company is subject to interest rate risk to the degree that its interest-bearing liabilities reprice or mature more slowly or more rapidly or on a different basis than its interest-earning assets.Community banks are often at a competitive disadvantage in managing their cost of funds compared to the large regional, super-regional or national banks that have access to the national and international capital markets.These factors influence our ability to maintain a stable net interest margin.We seek to maintain a neutral position in terms of the volume of assets and liabilities that mature or re-price during any period so that we may reasonably predict our net interest margin; however, interest rate fluctuations, loan prepayments, loan production and deposit flows are constantly changing and influence our ability to maintain this neutral position and affect the demand of customers for the Company's products and services.Significant fluctuations in interest rates could have a material adverse effect on the Company's business, financial condition, results of operations or liquidity. 11 For additional information regarding interest rate risk, see Part II, Item 7A, "Quantitative and Qualitative Disclosures About Market Risk." Liquidity Risk.Liquidity risk is the risk that the Company will have insufficient cash or access to cash to satisfy current and future financial obligations, including demands for loans and deposit withdrawals, funding operating costs, and for other corporate purposes. Liquidity risk arises whenever the maturities of financial instruments included in assets and liabilities differ. The Company is subject to liquidity risk, which it mitigates by establishing and accessing lines of credit with various financial institutions and accessing the brokered CD markets. Results of operations could be affected if the Company were unable to satisfy current or future financial obligations. See Part II, Item 7, "Liquidity" found later in this Report. Breach of Information Security and Technology Dependence.The Company depends upon data processing, software, communication, and information exchange on a variety of computing platforms and networks, including the Internet.Despite instituted safeguards, the Company cannot be certain that all of its systems are entirely free from vulnerability to attack or other technological difficulties or failures.The Company relies on the services of a variety of vendors to meet its data processing and communication needs.If information security is breached or other technology difficulties or failures occur, information may be lost or misappropriated, services and operations may be interrupted, and the Company could be exposed to claims from customers.Any of these results could have a material adverse effect on the Company's business, financial condition, results of operations or liquidity. Economic Conditions, Limited Geographic Diversification. The Company's operations are principally located in the counties of Amelia, Nottoway, Prince Edward, Chesterfield, the City of Colonial Heights, the Town of South Hill and adjoining counties.Given the geographic concentration of its operations, the Company's results depend largely upon the general economic conditions in this market.Changes in the suburban and rural markets we serve may influence the growth rate of our loans and deposits, the quality of the loan portfolio and the loan and deposit pricing that we may obtain.Significant decline in general economic conditions caused by inflation, recession, unemployment or other factors beyond our control would impact these local economic conditions and the demand for banking products and services generally, which could negatively affect our financial condition and performance. A continuation of the recent economic turbulence could impact the Company’s performance, both directly by affecting our revenues and the value of our assets and liabilities, and indirectly by affecting our counterparties and the economy generally. Dramatic declines in the housing market in the past year have resulted in significant write-downs of asset values by financial institutions. The Company has recognized a higher loan loss provision during 2009 as the level of nonperforming and delinquent loans increased throughout the period. Concerns about the stability of the financial markets generally have reduced the availability of funding to certain financial institutions, leading to a tightening of credit, reduction of business activity and increased market volatility. The extreme levels of volatility and limited credit availability currently being experienced could continue to affect the U.S. banking industry and the broader U.S. and global economies, which would have an effect on all financial institutions, including the Company. Ability to Compete Effectively.The Company and the Bank face vigorous competition from other banks and other financial institutions, including savings and loan associations, savings banks, finance companies and credit unions for deposits, loans, and other financial services in our market area.Many of these banks and other financial institutions are significantly larger than we are and have greater access to capital and other resources, as well as larger lending limits and branch systems, and offer a wider array of banking services.To a limited extent, we also compete with other providers of financial services, such as money market mutual funds, brokerage firms, consumer finance companies, insurance companies and governmental organizations which may offer more favorable financing than we are able to offer.Many of our non-bank competitors have advantages over us in providing certain services.This competition may reduce or limit our margins and our market share and may adversely affect our results of operations and financial condition. 12 Government Regulation and Monetary Policy.The Company and the banking industry are subject to extensive regulation and supervision under federal and state laws and regulations.The restrictions imposed by such laws and regulations limit the manner in which the Company conducts its business, undertakes new investments and activities, and obtains financing.These regulations are designed primarily for the protection of the deposit insurance funds and consumers and not to benefit the Company's shareholders.The burden imposed by these federal and state regulations may place banks in general, and specifically Citizens Bancorp of Virginia, Inc. and Citizens Bank & Trust Company, at a competitive disadvantage compared to less regulated competitors.Financial institution regulation has been the subject of significant legislation in recent years and may be the subject of further significant legislation in the future.Significant new laws or changes in, or repeals of, existing laws could have a material adverse effect on the Company's business, financial condition, results of operations, or liquidity. Further, Federal monetary policy, particularly as implemented through the Federal Reserve System, significantly affects credit conditions for the Company and any unfavorable change in these conditions could have a material adverse effect on the Company's business, financial condition, results of operations or liquidity. Compliance with Bank Secrecy Act and Related Laws and Regulations.These specific laws and regulations have significant implications for all financial institutions including any entity involved in the transfer of money. The regulations increase due diligence requirements and reporting obligations for financial institutions, create new crimes and penalties, and require the Federal banking agencies, in reviewing merger and other acquisition transactions, to consider the effectiveness of the parties to such transactions in combating money laundering activities.Even innocent noncompliance and inconsequential failure to follow the regulations may result in significant fines or other penalties, which could have a material adverse impact on the Company's business, financial condition, results of operations, or liquidity. Reliance on strong management team.The Company and the Bank represent a customer-focused, relationship-driven, and community-oriented financial services organization.The Company expects our future growth to be driven in a large part by the relationships maintained with our customers by Joseph D. Borgerding, President and Chief Executive Officer, the rest of our executive management team, and our lending officers.Neither the Company nor the Bank has employment agreements with Mr. Borgerding, executive management or our lending officers.The unexpected loss of Mr. Borgerding or other key employees could have a material adverse effect on our business and possibly result in reduced revenues and earnings.The Bank has invested in bank-owned life insurance that covers Mr. Borgerding and certain other members of executive management and the lending officers. Our business strategy will require us to continue to attract, hire, motivate and retain skilled personnel to develop new customer relationships as well as new financial products and services.Many experienced banking professionals employed by our competitors are covered by agreements not to compete or solicit their existing customers if they were to leave their current employment.These agreements make the recruitment of these professionals more difficult.Meanwhile, the market for these people is competitive, and we cannot assure you that we will be successful in attracting or hiring skilled personnel or be successful in retaining existing personnel. Dependency on third party vendors.The Bank outsources many of its operating and banking functions, including key computer systems software, network transmission services and the interchange and transmission services for the ATM network.As such, the Company’s and the Bank’s success and the ability to expand our operations depend on the services provided by these third parties.Disputes with these third parties can adversely affect the Bank’s operations.The Bank may not be able to engage appropriate vendors, in a timely manner, to replace any vendors that are unable to perform with new vendors capable of servicing our needs. 13 ITEM 1B.UNRESOLVED STAFF COMMENTS. The Company has no unresolved comments from the SEC staff. ITEM 2.PROPERTIES The corporate headquarters of Citizens Bancorp of Virginia, Inc, and the main office of the Bank are located at 126 South Main Street, Blackstone, Virginia.The location consists of a full service banking office as well as administrative, operational and electronic data processing offices.Additional banking offices are located within Nottoway County at 101 North Main Street, Blackstone, Virginia; 1575 South Main Street, Blackstone, Virginia; 210 Carter Street, Crewe, Virginia; and 102 Second Street, Northeast, Burkeville, Virginia.In Amelia County, the banking office is located at 9060 North Five Forks Road.Banking offices in Prince Edward County are located at 1517 West Third Street (Route 460 West), Farmville, 712 South Main Street, Farmville and a remote ATM location at 200 North Main Street, Farmville, Virginia.The Chesterfield County banking office is located at 10001 Courtview Commons Lane, Chesterfield, Virginia.In the City of Colonial Heights the banking office is located at 946 Southpark Boulevard.In Mecklenburg County the banking office is located at 622 East Atlantic Street, South Hill, Virginia.All real estate and improvements at these locations are owned by the Bank except for the real estate at the Chesterfield branch, which is under a lease agreement for five years renewable for five additional terms of five years each.The current lease term is scheduled to end April 30, 2014. All of the Company’s properties are in good operating condition and are adequate for the Company’s present and anticipated future needs. ITEM 3.LEGAL PROCEEDINGS There are no material pending legal proceedings to which the Company is a party or of which the property of the Company is subject. ITEM 4.RESERVED (Remainder of this page is left blank, intentionally.) 14 PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Performance and Dividends The Company’s common stock is not listed on a national securities exchange, nor is it actively traded; only 4.55% of the average number of outstanding shares traded during 2009.Due to the extremely limited number of transactions, the average sale price of the Company’s common stock may not be indicative of its actual value. Shares of the Company’s common stock trade through the Over-the-Counter Bulletin Board under the stock symbol “CZBT.”The OTC BULLETIN BOARD® (OTCBB) is a regulated quotation service that displays real-time quotes, last sale prices, and volume information in over-the-counter (OTC) equity securities.The OTCBB is a quotation medium for subscribing members, not an issuer listing service, and should not be confused with the NASDAQ Stock MarketSM.Investors must contact a broker/dealer to trade OTCBB securities.Investors do not have direct access to the OTCBB service.The Securities and Exchange Commission’s order-handling rules, which apply to NASDAQ-listed securities, do not apply to OTCBB securities. As of March 16, 2010, the Company had approximately 798 shareholders of record.As of that date, the closing price of the common stock was $13.00.The chart below illustrates the high and low bid prices of common stock as reported on the OTCBB and the dividends declared during the last two years. Market Price and Dividends Quarter High Low Dividends High Low Dividends First $ Second $ Third $ Fourth $ Dividend Policy The Company historically has paid cash dividends on a quarterly basis.The final determination of the timing, amount and payment of dividends on the Common Stock is at the discretion of the Company’s Board of Directors and will depend upon the earnings of the Company and the Bank, the financial condition of the Company and other factors, including general economic conditions and applicable governmental regulations and policies as discussed in Item 1., “Business – Supervision and Regulation,” above. The Company is organized under the Virginia Stock Corporation Act, which prohibits the payment of a dividend if, after giving it effect, the corporation would not be able to pay its debts as they become due in the usual course of business or if the corporation’s total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the corporation were to be dissolved, to satisfy the preferential rights upon dissolution of any preferred shareholders. The Company is a legal entity separate and distinct from its subsidiary.Its ability to distribute cash dividends will depend primarily on the ability of the Bank to pay dividends to it, and the Bank is subject to laws and regulations that limit the amount of dividends that it can pay.As a state member bank, the Bank is subject to certain restrictions imposed by the reserve and capital requirements of federal and Virginia banking statutes and regulations.Under Virginia law, a bank may not declare a dividend in excess of its undivided profits.Additionally, the Bank may not declare a dividend if the total amount of all 15 dividends, including the proposed dividend, declared by it in any calendar year exceeds the total of its retained net income of that year to date, combined with its retained net income of the two preceding years, unless the dividend is approved by the Federal Reserve. The Federal Reserve and the Commonwealth of Virginia have the general authority to limit the dividends paid by insured banks if the payment is deemed an unsafe and unsound practice.The Commonwealth of Virginia and the Federal Reserve have indicated that paying dividends that deplete a bank’s capital base to an inadequate level would be an unsound and unsafe banking practice. Under the Federal Reserve’s regulations, the Bank may not declare or pay any dividend in excess of its net income for the current year plus any retained net income from the prior two calendar years.The Bank may also not declare or pay a dividend without the approval of its Board of Directors and two-thirds of its shareholders if the dividend would exceed its undivided profits, as reported to the Federal Reserve. In addition, the Company is subject to certain regulatory capital requirements to maintain capital at or above regulatory minimums.These regulatory capital requirements affect its dividend policies. Stock Repurchases The Board of Directors of the Company approved the establishment of the current Stock Repurchase Plan July 18, 2007.The Stock Repurchase Plan is structured under the Securities and Exchange Commission’s Rule 10b5-1.The Plan went into effect on September 1, 2007, and is renewable quarterly, at the recommendation of management and approval by the Board of Directors.The Company has an agreement with Scott & Stringfellow, Inc. to act as the Company’s agent in facilitating the repurchase of the Company’s common stock.The Plan calls for the repurchase of up to 20,000 shares of stock for each three month term.The Board of Directors reviews the results of the Plan, monthly.The Plan has been continuously reapproved since its inception. The table below represents the record of when shares of common stock were repurchased during the most recent fiscal quarter. Repurchase Plan Table Total number Maximum number of shares of shares that Total number Average purchased as may yet be of shares price paid part of publicly purchased Period purchased per share announced plan under the plan October 1 to October 31, 2009 $ November 1 to November 30, 2009 $ December 1 to December 31, 2009 $ Total $ The three-month terms for the Stock Repurchase Plan do not coincide with calendar quarters.A new term for the Plan began on December 1, 2009, which brought the maximum number of shares yet to be purchased under the Plan back to 20,000 shares as of December 1, 2009. 16 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION General Management’s discussion and analysis is intended to assist the reader in evaluating and understanding the consolidated results of operations and financial condition of the Company and should be read in conjunction with the Company’s Consolidated Financial Statements and Notes to Consolidated Financial Statements.The following discussion provides information about the major components of the results of operations and financial condition, liquidity, and capital resources of the Company. Forward Looking Statements The Company makes forward looking statements in this annual report that are subject to risks and uncertainties.These forward looking statements include statements regarding profitability, liquidity, allowance for loan losses, interest rate sensitivity, market risk, growth strategy, and financial and other goals.The words “believes,” “expects,” “may,” “will,” “should,” “projects,” “contemplates,” “anticipates,” “forecasts,” “intends,” or other similar words or terms are intended to identify forward looking statements. These forward looking statements are subject to significant uncertainties because they are based upon or are affected by factors including: · level of market interest rates; · changes in general economic and business conditions in our market area; · the successful management of interest rate risk; including changes in interest rates and interest rate policies; · risks inherent in making loans such as repayment risks and fluctuating collateral values; · the value of securities held in the Company’s investment portfolio; · the ability to successfully manage growth or to implement growth strategies if the Company is unable to identify attractive markets, locations or opportunities to expand in the future; · reliance on an experienced management team, including ability to attract and retain key personnel; · changes in banking regulations and generally accepted accounting principles; · competition with other banks, financial institutions, and companies outside of the banking industry, including those companies that have substantially greater access to capital and other resources; · demand, development and acceptance of new products and services; · the ability to rely on third party vendors that perform critical services for the Company; · technology utilized by the Company; · maintaining expense controls and asset qualities as new branches are opened or acquired; · maintaining capital levels adequate to support growth; · changing trends in customer profiles and behavior; and · changes in other laws and regulations. Because of these uncertainties, actual future results may be materially different from the results indicated by these forward looking statements.In addition, past results of operations do not necessarily indicate future results. 17 Critical Accounting Policies The financial condition and results of operations presented in the Consolidated Financial Statements, accompanying Notes to the Consolidated Financial Statementsand management's discussion and analysis are, to a large degree, dependent upon the accounting policies of the Company.The selection and application of these accounting policies involve judgments, estimates, and uncertainties that are susceptible to change. Presented below is a discussion of those accounting policies that management believes are the most important to the portrayal and understanding of the Company's financial condition and results of operations. These Critical Accounting Policies require management's most difficult, subjective and complex judgments about matters that are inherently uncertain.In the event that different assumptions or conditions were to prevail, and dependingupon the severity of such changes,thepossibility of materially different financialcondition or results ofoperations is a reasonable likelihood.Also, see Note 1 of the Notes to Consolidated Financial Statements for a summary of significant accounting policies. Allowance for Loan Losses The Company monitors and maintains an allowance for loan losses to absorb an estimate of probable losses inherent in the loan portfolio. The Company maintains policies and procedures that address the systems of controls over the following areas of maintenance of the allowance: the systematic methodology used to determine the appropriate level of the allowance to provide assurance they are maintained in accordance with accounting principles generally accepted in the United States of America; the accounting policies for loan charge-offs and recoveries; the assessment and measurement of impairment in the loan portfolio; and the loan grading system. The Company evaluates various loans individually for impairment as required by current authoritative accounting pronouncements. Loans evaluated individually for impairment include non-performing loans, such as loans on non-accrual, adversely classified loans, loans past due by 90 days or more, restructured loans and other loans selected by management.The evaluations are based upon discounted expected cash flows or collateral valuation concerns. If the evaluation shows that a loan is individually impaired, then a specific reserve is established for the amount of impairment. If a loan evaluated individually is not impaired, then the loan is assessed for impairment with a group of loans that have similar characteristics. For loans without individual measures of impairment, the Company makes estimates of losses for groups of loans as required by current authoritative accounting pronouncements. Loans are grouped by similar characteristics, including the type of loan, the assigned loan grade and the general collateral type.A loss rate reflecting the expected loss inherent in a group of loans is derived from historical loss data experienced by the Bank for a given loan type, the predominant collateral type for the group and the terms of the loan.The resulting estimate of losses for groups of loans, net of classified loans, are further adjusted for relevant environmental factors and other conditions of the loan portfolio, including: borrower and industry concentrations; levels and trends in delinquencies, charge-offs and recoveries; changes in underwriting standards and risk selection; level of experience, ability and depth of lending management; and national and local economic conditions. The amount of estimated impairment for individually evaluated loans and groups of loans is added together for a total estimate of potential loan losses.This estimate of losses is compared to the allowance for loan losses of the Bank as of the evaluation date and, if the estimate of losses is greater than the allowance, an additional provision to the allowance would be made. If the estimate of losses is less than the allowance, the degree to which the allowance exceeds the estimate is evaluated to determine whether the allowance falls outside a range of estimates. If the estimate of losses is below the range of reasonable estimates, the allowance would be reduced by way of a credit to the provision for loan losses. Although the recent economic recession created a very difficult environment for financial institutions, as well as other businesses, the U.S. government, Federal Reserve and the Treasury Department initiated many programs to try to stimulate the economy.Nevertheless, many financial 18 institutions, including us, have experienced an increase in non-performing assets during the recent economic period, as even well-established business borrowers developed cash flow, profitability and other business-related problems.We believe that our allowance for loan losses at December 31, 2009, was adequate; however, there can be no assurances that losses will not exceed the estimated amounts.While we believe that we use the best information available to determine the allowance for loan losses, unforeseen market conditions could result in adjustment to the allowance for loan losses.In addition, net earnings could be significantly affected if circumstances differ substantially from the assumptions used in establishing the allowance for loan losses.Further deterioration in the local economy or real estate values may create additional problem loans for us and require further adjustment to our allowance for loan losses. Investment Securities The Company has classified its investment securities portfolio as available-for-sale, with the exception of certain investments held for regulatory and/or correspondent banking relationships.The Company carries its available-for-sale investment securities at fair value and employs valuation techniques which utilize observable inputs when those inputs are available.These observable inputs reflect assumptions market participants would use in pricing the security, developed based on market data obtained from sources independent of the Company.When such information is not available, the Company employs valuation techniques which utilize unobservable inputs, or those which reflect the Company’s own assumptions about market participants, based on the best information available in the circumstances.These valuation methods typically involve estimated cash flows and other financial modeling techniques.Changes in underlying factors, assumptions, estimates, or other inputs to the valuation techniques could have a material impact on the Company’s future financial condition and results of operations.Fair value measurements are classified as Level 1 (quoted prices), Level 2 (based on observable inputs) or Level 3 (based on unobservable inputs).Available-for-sale securities are recorded at fair value with unrealized gains and losses excluded from earnings and reported as a component of accumulated other comprehensive income, within stockholders’ equity, until realized.Purchased premiums and discounts on investment securities are amortized/accreted into interest income over the estimated lives of the securities using the interest method.Gains and losses on sales of available-for-sale securities are recorded on a trade date basis and are calculated using the specific identification method. The Company performs quarterly reviews of the investment portfolio to determine if any investment securities have any declines in fair value which might be considered other-than-temporary.The initial review begins with all securities in an unrealized loss position.The Company’s assessment of other-than-temporary impairment is based on its reasonable judgment of the specific facts and circumstances impacting each individual security at the time such assessments are made.The Company reviews and considers factual information, including expected cash flows, the structure of the security, the credit quality of the underlying assets and the current and anticipated market conditions.As of January 1, 2009, the Company early adopted the guidance on other-than-temporary impairments in Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 320 “Investments - Debt and Equity Securities,” which changed the accounting for other- than-temporary impairments of debt securities and separates the impairment into credit-related and other factors for debt securities.Any credit-related impairments are realized through a charge to earnings. 19 Executive Overview The Company conducts the general business of a commercial bank, offering traditional lending and deposit products to businesses and individuals.Revenue is generated primarily from interest income received on loans, investments combined with fee income and other miscellaneous revenue sources.This income is primarily offset by interest paid on deposits and borrowed funds, provision for loan losses and other noninterest expenses such as salaries and employee benefits, occupancy expense and other miscellaneous expenses. The Company reported net income of $2,831,000 in 2009, a decrease of 8.3% or $256,000 from 2008 net income of $3,087,000.Net income on a basic and diluted per share basis was reported as $1.19 and $1.28 in 2009 and 2008, respectively.Core earnings of the Company in 2009 were strong despite the overall level of interest rates, higher loan loss provision, and higher deposit insurance expenses.The loan loss provision increased by $655,000 over the amount recorded for 2008, and we paid $307,000 in additional FDIC deposit insurance costs as compared to 2008.Without the $962,000 attributable to the loan loss provision and deposit insurance net of taxes, net income for 2009 would have been $3,466,000, an increase of $379,000, or 12.3% greater than the net income for 2008. Results of Operations The table below lists the Company’s quarterly performance for the years ended December 31, 2009 and 2008. Summary of Financial Results by Quarter Three Months Ended (in thousands) Dec. 31 Sep. 30 Jun. 30 Mar. 31 Dec. 31 Sep. 30 Jun. 30 Mar. 31 Interest income $ Interest expense Net Interest income Provision for loan losses 45 20 25 10 Net interest income after provision for loan losses Non-interest income Non-interest expense Income before applicable income taxes Applicable income taxes Net Income $ Net income per share, basic and diluted $ Summary Total assets increased $15.8 million during 2009 from $305.1 million in 2008 to $320.9 million, or a 5.2% increase. Net loans increased $4.0 million during 2009 from $210.9 million in 2008 to $214.9 million, or a 1.9% increase.Securities available for sale increased $23.3 million to $66.8 million at December 31, 2009 from $43.5 million at December 31, 2008; the increase was partially due to the growth in deposit accounts and overnight cash going into investment securities.Average earning assets for 2009 were $287.8 million, an increase of $20.9 million as compared to the annual average for 2008 of $266.9 20 million.Year-over-year average balance increases, by earning asset category, included: loan balances increasing $3.3 million, securities balances increasing $6.4 million and Federal funds sold increasing $11.2 million over the prior year. Total deposits were $268.8 million at December 31, 2009, an increase of $19.7 million or 7.9% compared to $249.1 million at the end of 2008.On average, deposit account balances were $255.8 million for 2009 as compared to $240.7 million for 2008; or an increase of $15.1 million.The deposit category that saw the highest average balance increase over 2008 was savings deposits, up $13.9 million; with $13.4 million of the increase coming in money market accounts.Interest-bearing checking account balances averaged $36.1 million for 2009 as compared to $34.2 million for 2008.The only deposit account category to decline year-over-year was non-interest checking which averaged $1.1 million lower in 2009 than for the same period in 2008. Other borrowings consisted of term advances from the Federal Home Loan Bank of Atlanta and overnight commercial repurchase agreements known as the Investment Sweeps product, which are non-deposit accounts, not insured by FDIC, collateralized by the Bank with US Government or Federal Agency securities sufficient to cover average account balances.During 2009 the Investment Sweeps product balances averaged $5.1 million; or a decrease of $1.9 million over the balance for 2008 of $7.0 million.In December 2008, management obtained a $6.0 million advance from the Federal Home Loan Bank of Atlanta for the purposes of funding a 12-month investment where the maturity of the investment and the advance would mature simultaneously in December 2009.This advance along with a $5.0 million advance obtained in February 2008 produced an increase in FHLB advance average balances of $5.8 million.The $6.0 million advance matured in December 2009, as expected and the Bank remains with the $5.0 million advance.While management has a preference for customer deposits, FHLB advances provide greater flexibility especially during times when deposit gathering is difficult and more costly. Stockholders' equity balance at December 31, 2009 was $39.0 million, an increase of $2.7 million from the year earlier ending balance of $36.3 million.Retained earnings, net of dividends and repurchased common stock grew $1.0 million from December 31, 2008 to December 31, 2009.Improvements in accumulated other comprehensive loss of $1.7 million were attributed to a decline in the unfunded pension liability and an improvement in the mark-to-market value of the investment securities portfolio.Book value per share at December 31, 2009 was $16.44, an increase of 8.2% or $1.24 from thebook value per share of $15.20 at December 31, 2008.The stock closed at $12.75 on December 31, 2009 or 78% of book value as compared to a December 31, 2008 closing stock price of $11.52 or 76% of book value. The Company’s return on average assets (ROAA) for 2009 was 0.91% compared to 1.06% in 2008 while the return on average equity (ROAE) was 7.49% for 2009 compared to 8.18% in 2008.The Company’s 2009 earnings reflected a full year of stagnant, low-level interest rates, the effects of a protracted economic recession and higher deposit insurance premium costs.The Bank’s earning assets benefited from higher volumes during 2009, but this was more than offset by lower loan rates, higher average balances of non-accrual loans than in 2008 and lower rates on new investment securities.On the deposit side, volume was strong in lower cost deposit accounts as compared to the previous year; however the interest margin benefited most from the 86 basis-point decline in certificate of deposit account rates.The ROAE for the Company has historically been lower than peer financial institutions due to the higher amount of capital held by the Bank and the Company. The provision for loan losses amounted to $900 thousand for 2009, an increase of $655 thousand as compared to the 2008 provision of $245 thousand.Loan customers were impacted by the economic recession to a greater degree in 2009 than what had been seen in 2008 and this impacted calculations made by management in determining what should be an appropriate level of the allowance for loan losses.Loans past due in 2009 averaged approximately $1.4 million higher than in 2008 and loans in non-accrual status averaged approximately $2.3 million higher in 2009 than in 2008.Classified loans totaled $8.7 million as of December 31, 2009, which is $5.1 million greater than the $3.6 million at December 31, 2008.As a result of the loan loss provision for 2009, the allowance-to-total-loans ratio increased from 1.02% at December 31, 2008 to 1.23% at December 31, 2009.Management believes that the allowance was appropriate to cover any foreseeable loan losses as of December 31, 2009. 21 Non-interest income and non-interest expense for 2009 were somewhat impacted by the economic recession and higher deposit insurance costs.Non-interest income totaled $2.490 million or $242.0 thousand less than the $2.732 million reported for 2008.In the last half of 2008, management took a proactive consumer-friendly stance on the issue of checking account overdrafts.Working within the spirit of the developing Federal guidelines seeking to change overdraft charges by banks, management moved to limit the number of overdrafts a consumer would be charged in any given day.The Bank started providing customers with overdraft information directly on their monthly statements, not only for the current month but for the year-to-date.The effects of these consumer-friendly efforts as well as the economic recession resulted in a decline in deposit account service charges of $173 thousand to $1.241 million for 2009 as compared to $1.414 million for 2008.The effects of a slower residential mortgage lending market and lower rates resulted in a decrease in loan sales to the secondary market and income associated with this service decreased $28.8 thousand from 2008.Lower interest rates resulted in a slower appreciation of the cash value of bank-owned life insurance which had revenue of $281.7 thousand in 2009, down $26.2 thousand from the $307.9 thousand reported for 2008.ATM fee income increased $46.2 thousand in 2009 to $551.5 thousand as compared to the $505.3 thousand for 2008.This increase was the result of continued customer volume growth and a full-year of the Bank’s new remote ATM.Meanwhile, non-interest expense totaled $8.969 million for 2009, which is an increase of $55 thousand, or .62%, from the $8.914 recorded for 2008.Included in non-interest income results for 2009 was a $60 thousand securities impairment (impairment is discussed later in this report, see “Investment Securities”) and $306.7 thousand in higher deposit insurance premium costs.The higher deposit insurance premium costs included a one-time special assessment to re-liquefy the FDIC’s Bank Insurance Fund totaling $137.5 thousand and an increase in quarterly premiums of $169.2 thousand over the amounts expensed in 2008. The effective income tax rate for the Company decreased for 2009 to 26.43% as compared to 27.07% for 2008. The following table summarizes the net changes in the income statement as discussed above: Net Percent (in thousands) Change Change Return on Average Assets % % -0.15 -14.15 % Return on Average Equity % % -0.69 -8.44 % Net interest income $ $ $ % Provision for loan losses % Non-interest income ) -8.86 % Non-interest expense 55 % Net income before provision for income taxes ) -9.07 % Income taxes ) -11.26 % Net income $ $ $ ) -8.26
